Citation Nr: 0115223	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for service-connected 
degenerative disc disease with degenerative arthritis of the 
lower lumbar and sacral spines, evaluated as 20 percent 
disabling from January 1, 1998, on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from September 24, 1965 to 
January 30, 1969, and from April 20, 1972 to December 31, 
1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, inter alia, the 
RO granted a claim of entitlement to service connection for 
degenerative disc disease with degenerative arthritis of the 
lower lumbar and sacral spines and assigned a 20 percent 
evaluation for that disorder, effective January 1, 1998.  

As indicated, the veteran has perfected an appeal from the 
initial rating assigned his service-connected back disorder 
upon awarding service connection.  As such, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.

Additional evidence, consisting of United States Postal 
Service (USPS) medical evaluation records dated in 1999 were 
received at the RO in January 2001 subsequent to the issuance 
of the last supplemental statement of the case.  The veteran 
has not waived RO consideration of this evidence.  However, 
as this evidence is duplicative of evidence previously 
received and considered, a remand to the RO for the issuance 
of a supplemental statement of the case is not warranted.  38 
C.F.R. §§ 19.31, 20.1304(c) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since January 1, 1998, the veteran's service-connected 
degenerative disc disease with degenerative arthritis of the 
lower lumbar and sacral spines has been manifested by no more 
than moderate limitation of motion, including pain on motion, 
but without evidence of neurological findings, severe 
lumbosacral strain, cord involvement, fracture of the 
vertebra, complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, or demonstrable deformity of a 
vertebral body.

3.  The veteran's service-connected degenerative disc disease 
with degenerative arthritis of the lower lumbar and sacral 
spines, does not present an exceptional or unusual disability 
picture rendering impracticable the application of the 
regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability, characterized as degenerative disc 
disease with degenerative arthritis of the lower lumbar and 
sacral spines, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5010, 5021, 5285, 5286, 5292, 5293, 
5295 (2000).

2.  Referral for consideration of an extra-schedular rating 
for service-connected degenerative disc disease with 
degenerative arthritis of the lower lumbar and sacral spines, 
is not warranted by the evidence in this case.  38 C.F.R. § 
3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  VA 
made all feasible attempts to obtain pertinent records and 
persisted until it was reasonably certain that all further 
efforts would be futile.  VA notified the veteran in the 
statement of the case and supplemental statement of the case 
of its efforts to obtain them.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (to be codified at 38 
U.S.C. § 5103A(b)).  In September 2000, VA notified the 
veteran of specific evidence that could be supportive of his 
claim.  In November 2000, the veteran submitted additional 
pertinent records, and the VA associated them with the claims 
file.  It is concluded that at every available opportunity, 
VA attempted to obtain medical records the veteran asserted 
would support his claim that he authorized VA to obtain, and 
VA notified the veteran of his ultimate responsibility to 
provide the medical records.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that his back 
disorder is more disabling than provided for in the 
evaluation assigned.  The veteran has been provided a recent 
examination designed to evaluate that disability.  There is 
no indication that there are other statements or opinions 
that would constitute viable further assistance.  VA has 
discharged its duty to assist the veteran in this case.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(to be codified at 38 U.S.C. § 5103A).



Factual Background

The veteran filed the current claim of service connection for 
a back disorder in January 1998.  In his claim, the veteran 
asserted that while in service he sustained a back injury in 
1975 and underwent surgery in 1992.  

Upon VA examination in April 1998, the veteran reported by 
history that he had spontaneous pain in the low back since 
the 1970's that gradually worsened to the point where he was 
experiencing constant severe pain and constant radiation to 
the left lower extremity.  In January 1992, disc surgery had 
been performed that resulted in some improvement, but the 
veteran stated that he has been left with a chronic, constant 
low back soreness.  He reported that every three or four 
months he will have an exacerbation that forces him to rest 
for several days.  He indicated that he was not on medication 
at the time of the examination, and that he attempted to 
control the situation by avoiding undue bending or 
stretching.  

Upon examination, the veteran was noted to walk with a very 
slight forward bend of his trunk that he held in what was 
described by the examiner as a "somewhat stiff position."  
There was a healed surgical scar in the midline over the 
lumbar area that was described as the site of the veteran's 
surgery for his low back.  The veteran was able to walk an 
indefinite length and had no problem with climbing stairs.  
In the standing position, the veteran's feet were normal and 
posture was erect.  Forward trunk flexion was 90 degrees with 
obvious signs of some distress or annoyance with the last 10 
degrees of flexion.  Extension was 10 degrees.  Lateral 
flexion bilaterally was approximately 30 degrees.  Trunk 
rotation bilaterally was 45 degrees.  All of these motions 
were free of any signs of discomfort except for the extreme 
trunk flexion.  There was no evidence of any spasticity or 
rigidity in performance of these activities.  Straight leg 
raising was 85 degrees bilaterally.  "Patrick sign" was 
negative.  Peripheral pulses were equal and normal.  There 
was no sign of atrophy or dystrophy of either lower 
extremity.  There was no evidence of pain on touch or 
pressure.  X-rays revealed degenerative disc disease at the 
level of L4-L5 and L5-S1 with secondary degenerative 
arthritic changes noted in the facets at those levels.  The 
pertinent diagnosis was degenerative arthritis and discogenic 
disease at the lower lumbar and sacral spines.  

VA outpatient treatment records reveal that the veteran was 
seen at the walk-in clinic in May 1998 for complaints 
relating to a history of low back pain, and a request for 
muscle relaxants.  The VA examination x-rays were reviewed.  
Examination of deep tendon reflexes revealed knee jerk on the 
left to be 2+ and on the right 3+.  Ankle jerk on the left 
was 1+ and on the right 2+.  The assessment was degenerative 
disc disease of the lumbar spine.  The treatment plan was 
medication consisting of Flexeril taken three times per day 
as the occasion required for a muscle relaxant, and Naprosyn 
taken twice per day after meals.  

In a June 1998 rating decision, the RO granted entitlement to 
service connection for degenerative disc disease with 
degenerative arthritis of the lower lumbar and sacral spines 
and assigned a 20 percent evaluation for that disorder, 
effective the day following the veteran's separation from 
service, January 1, 1998.  The RO noted that copies of the 
veteran's service medical records and the foregoing VA 
examination were considered as the basis for the decision.  
The RO also explained that although scoliosis was found in 
service, it was not a condition that could be service-
connected (because it was developmental).  The RO stated that 
nevertheless, they were unable to separate out the effects of 
scoliosis from the degenerative disc disease and degenerative 
arthritis and thus, considered the effects of scoliosis as if 
they were service-connected.  

The veteran has submitted copies of reports of two separate 
USPS pre-employment medical examinations.  In the report 
dated January 19, 1999, the history of the veteran's 1992 
laminectomy for a herniated disc, his back arthritis, 
hypertension and other disabilities were noted.  Also noted 
were the medications taken for his back disorder, Flexeril 
and Relafen.  Lumbar range of motion tests revealed full 
range of motion with the ability of the veteran to forward 
flex and touch his ankles and then extend 15 degrees.  There 
was no back pain.  There were no physical limitations noted 
as of the date of the exam.  Based upon this examination, the 
medical risk assessment issued by the Postal Medical Officer 
was "moderate risk restrictions."  The Officer advised 
against heavy manual labor over 25 pounds.  Based upon this 
report, on February 10, 1999, the USPS issued a letter to the 
veteran stating that he was found medically unsuitable for 
the position of Custodian for the Post Office.  

In the USPS pre-employment medical examination report dated 
February 25, 1999, the history of the veteran's back surgery 
and hypertension (without medication) were noted.  Range of 
motion of the spine was within normal limits.  It was noted 
that the veteran "can carry uphill 100 pounds, can drive, 
and do other usual chores."  Based upon this examination, 
the Postal Medical Officer noted the significant medical 
history findings to be the veteran's service-connected back 
disability, "chronic low back pain syndrome over 20 years," 
and uncontrolled hypertension.  The medical risk assessment 
was "moderate risk restrictions."  There was advised no 
heavy manual labor over 15 pounds.  Based upon this report, 
on April 29, 1999, the USPS issued a letter to the veteran 
stating that he was found medically unsuitable for employment 
with the Post Office.  

The veteran was seen at the VA clinic in July 1999 for a 
refill of his medications for his back condition.  Upon 
examination, it was noted that he was doing well with his 
medications, and that he was using Flexeril as required at 
night.  The treatment plan included discontinuance of 
Relafen, and the renewal of the prescription of Flexeril.  

In his March 1999 notice of disagreement with the evaluation 
assigned in the June 1998 rating decision, the veteran argued 
that because of his low back disability he was unable to 
perform aircraft maintenance (the position for which he 
believed he was most qualified).  He also stated that because 
of his physical limitations from his disability, he was 
denied employment by the USPS, and had to take a low paying 
job in security.  The veteran explained that the reason why 
it was reported that he was taking no medication in the 
report of the April 1998 VA examination was because at that 
time he had run out of anti-inflammatory and muscle relaxing 
medications.  He noted that he had since seen a VA doctor and 
was once again taking medication, and as a result, was able 
to function in a limited physical capacity.  In his June 2000 
substantive appeal, the veteran stated that he does not seek 
continuous treatment for his back because he had been advised 
following his surgery that very little could be done other 
than through anti-inflammatory and muscle relaxer medication.  
He argued that he saw no reason to waste VA resources through 
needless visits to the VA clinic just to prove the severity 
of his back disorder.  

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disability has been evaluated as 20 
percent disabling from January 1, 1998, under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5293.  This hyphenated 
diagnostic code indicates that the veteran's post-traumatic 
arthritis (Diagnostic Code 5010) of the lumbar spine is 
evaluated according to the criteria for intervertebral disc 
syndrome (Diagnostic Code 5293).  See 38 C.F.R. § 4.27 
(2000).

Accordingly, the criteria for evaluating intervertebral disc 
syndrome under Diagnostic Code 5293 must be considered in 
evaluating the veteran's lumbar spine disorder.  That code 
provides for a 10 percent evaluation for mild manifestations 
of disability.  A 20 percent evaluation is appropriate for 
moderate manifestations with recurring attacks.  A 40 percent 
evaluation is applicable for severe manifestations with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is the highest evaluation provided under that 
diagnostic code, and it requires pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.

Thus, for the veteran to attain an evaluation in excess of 20 
percent under Diagnostic Code 5293, there would have to be 
shown severe disc syndrome with recurring attacks with 
intermittent relief for a 40 percent rating, or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief for a 60 percent 
evaluation.  Neither muscle spasm nor neurological 
involvement has been found on objective demonstration.  Nor 
has the veteran registered any complaints consistent with 
neurological involvement.  Without such neurological 
findings, an evaluation in excess of 20 percent under 
Diagnostic Code 5293 is precluded.  

Degenerative arthritis, including post-traumatic arthritis, 
which is established by x-ray findings will be rated based on 
limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Thus, the 
veteran's low back disorder may also be evaluated based upon 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Where limitation of motion is slight, a 10 
percent evaluation is provided.  Where limitation of motion 
is moderate, an evaluation of 20 percent is provided.  When 
limitation of motion is severe, an evaluation of 40 percent 
is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
results of the April 1998 VA examination represent the most 
profound limitation of lumbar range of motion of record.  The 
report of that examination noted lumbar spine extension to 10 
degrees and flexion to 90 degrees with signs of some distress 
on the last 10 degrees.  The veteran's lumbar spine has 
demonstrated full range of motion on all examinations 
subsequent to the April 1998 VA examination.  Therefore, even 
considering the pain on motion shown in the April 1998 VA 
examination, his limitation of lumbar motion cannot be 
considered as being more than moderate.  

In July 1997, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In application of VAOPGCPREC 23-97 to the instant case, the 
veteran's low back disorder is already rated under Diagnostic 
Code 5293, and VA's General Counsel has also determined that 
Diagnostic Code 5293 contemplates limitation of motion.  See 
VAOPGCPREC 36-97 (December 12,1997).  Accordingly, to give a 
rating under Diagnostic Code 5293 and a separate evaluation 
for limitation of motion under Diagnostic Code 5003 would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability under various 
diagnoses is to be avoided). 

The Board has also considered the provisions of 38 C.F.R. 
Diagnostic Code 5295.  In order to assign an evaluation in 
excess of 20 percent under this Code, there would have to be 
evidence of severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  None of these elements 
have been shown.  Therefore, the veteran cannot attain an 
increased evaluation on the basis of Diagnostic Code 5295.  

Diagnostic Code 5285 applies to residuals of fracture of the 
vertebra and provides a 10 percent additional evaluation in 
cases with definite limited motion or muscle spasm and 
demonstrable deformity of a vertebral body.  As there is no 
competent medical evidence in the record of a demonstrable 
deformity of a vertebral body of the lumbar spine, this 
Diagnostic Code is not applicable to the veteran's low back 
disability.  Clearly, there is no ankylosis of the lumbar 
spine, and thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5289 are also not applicable.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2000).

It is noteworthy that the USPS examiners found full range of 
motion and no physical limitations because of the veteran's 
low back disorder.  Equally noteworthy was their assessment 
of only a moderate risk restriction.  In arriving at that 
assessment, the USPS examiners took into account not only the 
veteran's low back disorder, but other disorders not now 
under consideration.  Significantly, even with the persistent 
complaints of chronic low back pain, the veteran's range of 
motion limitation does not exceed moderate limitation much 
less approach severe limitation.  It is found therefore, that 
there is no evidence of additional functional limitation on 
flare-ups that is not already accounted for and compensated 
at the 20 percent evaluation, which applies by its terms 
under Diagnostic Code 5293 to moderate manifestations with 
recurring attacks.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).  In this case, there is no evidence that the 
veteran's service-connected low back disorder, characterized 
as degenerative disc disease with degenerative arthritis of 
the lower lumbar and sacral spines, has interfered with 
employment in a way not contemplated under the regular 
schedular criteria, nor resulted in frequent 
hospitalizations.  The veteran does work as a security 
officer by his report, and he has reported no problems on his 
job.  Although the veteran believes that his employability 
with USPS was compromised because of his low back disability, 
it appears that other disabilities not at issue herein were 
also considered in the medical evaluation of the veteran by 
USPS.  In short, the rating assigned for the service-
connected disability at issue fully compensates the veteran 
for the loss in earning capacity attributable solely to that 
disability.  The RO determined that referral to the Director, 
Compensation and Pension Service, for extraschedular 
consideration was not warranted, and the Board agrees.

The Board must conclude that the evaluation currently 
assigned accurately reflects the degree of disability 
produced as a result of the veteran's low back pathology, 
including its confirmed arthritis and the veteran's 
complaints of pain.  Further, the veteran has not 
demonstrated a basis upon which to assign an evaluation in 
excess of the current 20 percent rating for service-connected 
degenerative disc disease with degenerative arthritis of the 
lower lumbar and sacral spines since January 1, 1998.  
Fenderson v. West, 12 Vet. App. 119 (1999).






ORDER

From the grant of service connection, an evaluation in excess 
of 20 percent for service-connected degenerative disc disease 
with degenerative arthritis of the lower lumbar and sacral 
spines is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

